Title: From Thomas Jefferson to Benjamin Austin, Jr., 18 July 1803
From: Jefferson, Thomas
To: Austin, Jr., Benjamin


          
            
              Sir
            
            Washington July 18. 1803.
          
          This serves to acknolege the reciept of your favor of the 7th. inst. and the pleasure I derive from the expressions of approbation which it contains. we have lately recieved the treaty and conventions for the cession of Louisiana. 11¼ millions of Dollars to the government of France, the discharge of their debts to our citizens under the Convention of 1800. not to exceed 20. Millions of francs, the right to France & Spain to import for 12. years, into the ceded territories, their own productions & manufactures on paying the same duties only as citizens, & ever after on the footing of the most favored nation, with a saving of the rights of religion, & property to [the inhabitants], & of being ta[ken] into the Union on our general principles, constitute the conditions of the acquisition. they will of course require an amendment of the constitution adapted to the case, that will leave the inhabitants & territory for some time in a situation difficult to be defined. but the acquisition has decided the painful question whether we are to be a peaceable or a warring nation? Accept my salutations and assurances of great esteem & respect.
          
            
              Th: Jefferson
            
          
        